NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

    WALTER ROSALES AND KAREN TOGGERY,
             Plaintiffs-Appellants,
                           v.
                  UNITED STATES,
                  Defendant-Appellee.
              __________________________

                      2010-5028
              __________________________

    Appeal from the United States Court of Federal
Claims in cases nos. 08-CV-512, and 98-860, Judge Law-
rence J. Block.
                __________________________

             Decided: September 17, 2010
              __________________________

    PATRICK D. WEBB, Webb & Carey APC, of San Diego,
California, argued for plaintiffs-appellants.

   ROBERT P. STOCKMAN, Attorney, Environment &
Natural Resources Division, United States Department of
Justice, of Washington, DC, argued for defendant-
appellee. With him on the brief was IGNACIA S. MORENO,
Assistant Attorney General.
               __________________________
ROSALES   v. US                                           2


Before RADER, Chief Judge, FRIEDMAN, and LINN, Circuit
                       Judges.
PER CURIAM.
    The judgment of the United States Court of Federal
Claims, dismissing the two complaints here at issue for
lack of jurisdiction, is affirmed, primarily on the basis of
the opinion of that court, dated October 14, 2009, and
reported at 89 Fed. Cl. 565 (2009), with the following
additional statement:
    The appellants contend that the decision of the Su-
preme Court in Carcieri v. Salazar, 555 U.S. ----, 129 S.
Ct. 1058 (2009), controls this case and requires reversal of
the Court of Federal Claim’s decision. Carcieri, however,
has nothing to do with the present case.
    Both Carcieri and the present case involve the Indian
Reorganization Act of 1934 (the “Act”), which authorizes
the Secretary of the Interior to acquire land and hold it in
trust “for the purpose of providing land for Indians.” 25
U.S.C. § 465; see Carcieri, 129 S. Ct. at 1060. The Act
states that, as there used, “[t]he term ‘Indian’” “in-
clude[s]” three different categories. See 25 U.S.C. § 479.
Carcieri dealt with the first of those categories: “all per-
sons of Indian descent who are members of any recognized
Indian tribe now under Federal jurisdiction.” Id. The
only issue before the Court in Carcieri, and the only one it
“decide[d],” was “whether the word[s] ‘now under Federal
jurisdiction’ refer[red] to 1998, when the Secretary ac-
cepted the . . . parcel into trust, or 1934, when Congress
enacted the [Act].” Carcieri, 129 S. Ct. at 1064. The
Court held that “now” meant 1934, the enactment date.
    The present case, however, involves the third statu-
tory category of “Indian”: “all other persons of one-half or
more Indian blood.” See 25 U.S.C. § 479. Here the Secre-
3                                            ROSALES   v. US


tary accepted the disputed land for the United States “in
trust for such Jamul Indians of one-half degree or more
Indian blood as the Secretary of the Interior may desig-
nate.” Carcieri decided nothing about this “one-half or
more” provision. See Carcieri, 129 S. Ct. at 1070 (Breyer,
J., concurring) (“Neither the Narragansett Tribe nor the
Secretary has argued . . . . that any member of the Narra-
gansett Tribe satisfies the ‘one-half or more Indian blood’
requirement”). Moreover, Carcieri dealt only with the
merits of the statutory issue—the meaning of “now under
federal jurisdiction.” The only question in the present
case, however, is whether the Court of Federal Claims
correctly held that it lacked jurisdiction over the two
complaints it dismissed for lack thereof. That court
decided nothing relating to the “now under Federal juris-
diction” provision.
    The appellants rely on expansive language in Carci-
eri. As this court has noted, however, “[b]road statements
in judicial opinions must be interpreted in light of the
issue before the court, and cannot uncritically be extended
to significantly different situations.” Perez v. Dep’t of
Justice, 480 F.3d 1309, 1312 (Fed. Cir. 2007). The Su-
preme Court’s broad statements in Carcieri, made in
determining the meaning of the statutory term “now,”
cannot be applied or extended to cover the jurisdictional
issue we decide.